USDC IN/ND case 3:18-cv-00854-JD-MGG document 23 filed 11/14/19 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

Joylene Wagnerowski,
                                                  Case No. 3:18-cv-00854-JD-MGG
        Plaintiff/Counter-defendant,

                    – v. –

Chase Bank USA, N.A.,

        Defendant/Counterclaimant.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

       NOW        COME,        Plaintiff/Counter-Defendant,      Joylene        Wagnerowski,   and

Defendant/Counter-Plaintiff, Chase Bank USA, N.A., through their respective undersigned

attorneys and respectfully state and pray:

       1.      On October 28, 2018, Plaintiff filed the complaint in this case (ECF No. 1).

       2.      On February 4, 2019, Defendant filed the Counterclaim (ECF No. 10).

       3.      On April 29, 2019, the parties filed a “Stipulation and Request for Dismissal with

Court Retaining Jurisdiction to Enforce Certain Terms of Settlement,” requesting that the Court

retain jurisdiction until October 31, 2019 to enforce the private settlement agreement’s

consummation and that the parties’ claims be deemed dismissed with prejudice thereafter.

       4.      Federal Rule of Civil Procedure 41 provides, in relevant part:

       (a) Voluntary Dismissal.

       (1) By the Plaintiff.

       (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
       applicable federal statute, the plaintiff may dismiss an action without a court order
       by filing:
USDC IN/ND case 3:18-cv-00854-JD-MGG document 23 filed 11/14/19 page 2 of 3


            (i) a notice of dismissal before the opposing party serves either an answer or a
            motion for summary judgment; or

            (ii) a stipulation of dismissal signed by all parties who have appeared.

       (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is without
       prejudice. But if the plaintiff previously dismissed any federal-or state-court action
       based on or including the same claim, a notice of dismissal operates as an
       adjudication on the merits.”

Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).

       4.       The parties consummated their agreements and their respective claims can now be

dismissed with prejudice.

       5.       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully stipulate to the

voluntary dismissal of the entire action, including their respective claims, with prejudice.

       WHEREFORE, the parties respectfully request this Honorable Court to GRANT the

instant request for voluntary dismissal of this action and the parties’ respective claims with

prejudice, with each party bearing her and its own attorney’s fees and litigation costs.

       RESPECTFULLY SUBMITTED on November 14, 2019.

                                                               /s/ Carlos C. Alsina
                                                              Carlos C. Alsina
                                                              Admitted Pro Hac Vice
                                                              Attorney for Plaintiff, Joylene
                                                              Wagnerowski
                                                              Law Offices of Jeffrey Lohman, PC
                                                              4740 Green River Rd., Ste. 310
                                                              Corona, CA 92880
                                                              T: (657) 363-3331
                                                              E: CarlosA@jlohman.com

                                                              STROOCK & STROOCK & LAVAN
                                                              LLP
                                                              /s/ Arjun P. Rao
                                                              Arjun P. Rao (pro hac vice)
                                                              2029 Century Park East
                                                              Los Angeles, CA 90067
                                                              arao@stroock.com

                                                 -2-
USDC IN/ND case 3:18-cv-00854-JD-MGG document 23 filed 11/14/19 page 3 of 3


                                                            T: (310) 556-5800
                                                            F: (310) 556-5959
                                                            Attorney for Chase Bank USA, N.A.

                                          CERTIFICATION:


      I hereby certify that the foregoing document has been filed with the Clerk of the Court using
the CM/ECF system which will send notification of such filing to all attorneys of record.

Dated: November 14, 2019
                                                By: /s/ Carlos C. Alsina
                                                   Carlos C. Alsina – Admitted Pro Hac Vice
                                                   Attorney for Plaintiff, Joylene Wagnerowski
                                                   Law Offices of Jeffrey Lohman, PC
                                                   4740 Green River Rd., Ste. 310
                                                   Corona, CA 92880
                                                   T: (657)363-3331
                                                   E: CarlosA@jlohman.com




                                                -3-
